 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PERRY WASHINGTON,                                  1:19-cv-000478 JLT (PC)

12                      Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.                                          OR PAY FILING FEE WITHIN 21 DAYS

14    FRESNO COUNTY SHERIFF, et al.,
15                      Defendants.
16

17          Plaintiff has not paid the $400.00 filing fee or sought to proceed in forma pauperis

18   pursuant to 28 U.S.C. ' 1915. Accordingly, the Court ORDERS:

19          Within 21 days of the date of service of this order, plaintiff shall submit the attached

20   application to proceed in forma pauperis, completed and signed or pay the $400.00 filing fee for

21   this action. No requests for extension will be granted without a showing of good cause.

22   Failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25
        Dated:     April 22, 2019                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
